Citation Nr: 0307304	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  95-37 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine 
pathology.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1968.

This appeal is from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board of Veterans' Appeals (Board) remanded the case in 
May 1999 for additional development of evidence and for 
readjudication of the claim at issue.  The Board issued a 
decision in April 2001, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims.  In March 
2002 the Court granted a Joint Motion to Remand and Stay 
Proceedings (Joint Motion), vacating the Board's decision and 
remanding the case to the Board.  This decision responds to 
the Court's Order.


FINDING OF FACT

The veteran has spondylosis, canal stenosis and degenerative 
disc disease of the cervical spine, status post-cervical 
laminoplasty, as likely as not resulting from injuries 
sustained in service.


CONCLUSION OF LAW

The veteran's cervical spine pathology was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  In light of the complete grant of benefits in this 
appeal, any question of VA compliance with the VCAA is moot.

II.  Service Connection

A.  Factual Background

The veteran's DD Form 214 shows that he was awarded the 
Combat Infantryman Badge, indicative of participation in 
combat with the enemy.

The veteran's service medical records include a March 1957 
private hospital report showing that during treatment for 
asthma at age 11, he was found to have subcutaneous 
crepitation of the neck bilaterally.  The veteran reported no 
history of cervical spine or neck problems on his October 
1965 medical history for entrance into the service.  The 
entrance physical examination was negative for any neck or 
cervical spine findings.

In February 1968 the veteran sought treatment following a 
motor vehicle accident.  Contemporaneous treatment records 
showed the veteran reported dislocating his right shoulder 
and bumping his head on the windshield.  Initial findings 
were of a bruised right shoulder and no lacerations. The 
examiner noted a question of momentary loss of consciousness.  
Examination showed no contusions, the fundi and central 
nervous system were negative.  Subsequently, the veteran 
complained of headache.  X-ray study was negative.  In March 
1968, the veteran still complained of suborbital pain and of 
tenderness of the right hand; x-ray study was negative.

On May 10, 1968, the veteran was hospitalized reporting that 
five or six unknown persons in civilian clothes attacked him 
in the company parking lot.  He had no loss of consciousness, 
but he sustained a large contusions of the left eye, which 
was swollen shut, and left hand; he complained of severe 
headache and of discomfort in the arms, leg, and chest.  
There were numerous other small lacerations and contusions of 
the head and an abrasion of the left elbow.  Surgical 
evaluation determined that the skull x-ray did not reveal a 
skull fracture.  The veteran was hospitalized for several 
days.  He complained of headaches throughout the 
hospitalization.  He was discharged to duty May 14, 1968.

The remainder of the veteran's service medical records, 
including a September 1968 medical history and examination 
report, included no complaints of neck problems and made no 
reference to any pathology of the cervical spine.

On VA examination in September 1972, the veteran gave a 
history of low-back trouble while on mortar crew duty 
resulting from lifting heavy weights about four and a half 
years before the date of the examination.  He reported he was 
blown off of a personnel carrier in an explosion in 1966.  He 
did not report any neck problems.  Physical examination 
revealed normal contours and range of motion of the cervical 
and dorsal spine.  The focus of the examination was the 
lumbar spine and no x-ray studies were done or diagnosis made 
regarding the cervical spine.

VA outpatient records of October 1968 to March 1975 show 
treatment for multiple complaints, but no complaint of or 
treatment for the cervical spine.  There was a hiatus in 
communication from the veteran until December 1988.

Cervical spine pathology was first documented in June 1987.  
At that time, the veteran sought treatment at a VA facility 
for a six-week history of neck stiffness with involvement of 
his left shoulder and upper extremity.  X-ray examination of 
the cervical spine showed minimal degenerative joint disease 
with minimal narrowing of the disc spaces at the C5-6 level.

Computerized tomography (CT) by R. Cooney, M.D., in March 
1995 revealed severe degenerative joint and disc changes of 
the C5-6 and C6-7 levels, with the latter more significant; 
marginal osteophytes with prominent bone spurs that seemed to 
impinge upon the cord more to the left of midline at those 
levels; mild and moderate degrees of central spinal stenosis 
at the C5-6 and C6-7 levels, respectively; and the seemingly 
degenerated discs showed bulges, but herniated disc material 
could not be excluded conclusively.

Neurosurgical evaluation by L. Bland, M.D., in August 1995 
included history of neck stiffness without current radicular 
arm pain.  The veteran reported that numbness experienced in 
his left hand in the 1970s had resolved.  He reported that 
symptoms started in 1969 [sic] from a war injury, and he felt 
that a car accident many years ago may have aggravated his 
symptoms.  Upon review of the March 1995 cervical CT scan and 
an April 1995 cervical magnetic resonance imaging (MRI) 
study, Dr. Bland diagnosed moderately large central HNP 
cervical C5-6 and C6-7 intervertebral discs causing spinal 
cord compromise with posterior spinal stenosis at both levels 
causing a flattening of the spinal cord; moderate central HNP 
cervical C4-5 greater than C3-4; and degenerative cervical 
spondylosis with disc desiccation at all levels.

The veteran testified at a March 1996 VA personal hearing 
that he may have sustained a neck injury in service that went 
unnoticed.  He explained that the injury might have occurred 
in service as a result of the motor vehicle accident, the 
assault, or from lifting heavy mortars during his first tour 
in Vietnam.

On VA examination in January 1997, the veteran attributed his 
current neck and back problems to heavy lifting in Vietnam, 
but said his neck started bothering him four or five years 
ago.  He testified that as a member of a helicopter assault 
team he was required to load heavy ammunition cases onto a 
helicopter.  He attributed his present neck and back problems 
to his wartime experiences.

In a VA outpatient record of March 31, 1998, A. Pearl, M.D., 
reported that the veteran brought in old reports showing 
injuries in service.  The veteran asked whether any of his 
cervical findings were related to what was shown in the 
records.  The physician stated, "Unfortunately, I was only 
able to tell him that it was a possibility, but I could not 
say with any degree of certainty that what he has in his 
cervical spine at the present time is related."

Dr. Pearl examined the appellant in December 1999.  Based on 
his review of the veteran's VA claims file and findings from 
physical examination, Dr. Pearl stated that his opinion had 
not changed since he had last seen the veteran.  He stated 
the problem was the lack of any documentation of any neck 
injury until 1995, which is a significant length of time 
since military service.

In a May 2000 statement, the veteran reported the February 
1968 car accident and the May 1968 assault in which he was 
kicked in the head, face, and neck over 20 times, after 
which, he reported, he was rushed to the hospital 
unconscious.  He stated an x-ray study had shown a fracture 
of the vertex.  He also averred loss of consciousness from 
head injury in the February 1968 car accident and that he had 
suffered neck pain since that time, for which his first 
treatment was at Asheville VAMC in the early 1980s.

The veteran testified at a VA hearing in August 2000.  He 
described his combat activity in Vietnam.  He stated that 
after his second tour in Vietnam he returned to the United 
States and was stationed at Fort Mead and employed as a 
police officer in Washington, D.C., during the riots.  He 
testified that he fell off a roof at Fort Mead, which he 
averred was documented.  He said that at Fort Dix as an MP 
and was assaulted by six men with kicks to the head, face, 
and body.  He said he was returning to his barracks with 
another MP when his name was called, and when he turned, one 
man pulled him to the ground and assaulted him.  Then, six 
guys came out of cars and assaulted him.  He said he was 
treated at Fort Dix and at Walter Reed Army Hospital for a 
possible fracture of the vertex, but that no fracture was 
found.  He said he was treated for four days and had 
headaches for several months, but no x-ray was ever taken of 
his spine or neck.

He said, "The only other thing that I can think of is I was 
in an auto accident about eight weeks after, and the record 
states that I hit . . . the windshield with my head and 
dislocated my shoulder.  I can't think of any other reason 
that my neck would've been injured."  He asserted that had 
his neck been x-rayed then, degenerative disc disease would 
have been found then.  He averred that the statement that the 
degenerative disease was not found until 1995 was incorrect, 
because it was found by x-ray at Asheville VAMC in 1987.  He 
said that Dr. Pearl would not be more definite than to say it 
is possible that his injuries were caused by the beating, and 
that his surgeon, Dr. Levy, refused to discuss the cause of 
his neck condition for compensation purposes.

The veteran stated that he had had no neck problems prior to 
the car accident and the assault.  He stated that there were 
no records pertaining to his neck for the period 1968 to 1986 
that he knew of; all the records from that period pertained 
to his back and maybe to his headaches.

A June 2001 report by J.C. Benjamin, M.D., a spine and 
orthopedic surgeon revealed that the veteran had a posterior 
cervical laminoplasty C-3 through C-7 in 1967 with 
improvement of upper extremity radiculopathy, but axial neck 
pain persisted.

In a March 2003 report, Dr. Benjamin stated the veteran has 
been under his care since June 2001 for chronic axial neck 
pain.  Dr. Benjamin documented his review of the veteran's VA 
claims file, including service medical records.  In pertinent 
part regarding the veteran's VA claim, Dr. Benjamin stated

It is extremely uncommon for a man in his 
early 50's to necessitate a four level 
cervical decompression attributable only 
to the natural aging process.  This 
process is clearly the sequela of the 
severe injuries he sustained on two 
separate occasions while in military 
service.  The beating and motor vehicle 
accident caused significant damage to 
[the veteran's] cervical spine, which 
over the next several years rapidly 
deteriorated necessitating his cervical 
surgery.
***
In closing, it is my medical opinion 
supplied with a reasonable degree of 
medical certainty that the injuries to 
the cervical spine of [the veteran] are 
directly related to service related 
injuries sustained in 1968 (i.e. severe 
assault with head injury and automobile 
accident).

B.  Analysis

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The veteran is presumed sound on entrance into service, 
except for conditions noted at that time or shown by clear an 
unmistakable evidence to have preexisted service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).  
No pathology or defect of the cervical spine was noted at 
entrance into service, and the finding of crepitus in the 
neck in 1957 is not clear and unmistakable evidence that the 
veteran had a cervical spine condition before service absent 
a competent medical opinion that it was obvious and manifest 
evidence of cervical pathology at that time.  The presumption 
of soundness is not rebutted, and it is presumed the 
veteran's cervical spine was sound at the time he entered 
service.

The veteran received a combat infantryman badge, consistent 
with participation in combat, and he has testified about his 
activities in combat.  However, he has not alleged or 
identified a specific injury sustained while engaged in or 
related to combat with the enemy.  He has repeatedly 
described his duties in combat to imply that they were of a 
sort that might cause a neck injury, which amounts to 
nonprobative lay postulation of a medical question, see 
Espiritu v. Derwinski, 2 Vet App. 492 (1992), and to provide 
context for his conjecture that he might have sustained a 
neck injury performing those duties, as he said in his March 
1996 testimony.  His assertion lacks specific allegation of 
an injury sustained in combat.  The facts in this case do not 
trigger application of the evidentiary rules that apply to VA 
compensation claims based on injury incurred in combat with 
the enemy.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2002).  Consequently, the Board does not apply 
this statute and regulation in evaluating the evidence in 
this claim.

The veteran has chronic cervical spine disease, variously 
diagnosed.  Any current manifestation of a chronic disease 
shown as such in service is service connected.  38 C.F.R. 
§ 3.303(b) (2002).  There is absolutely no evidence of 
cervical spine disease in service; therefore service 
connection is not permissible on that basis.  If arthritis 
manifests to a degree of 10 percent disabling within a year 
following separation from service, it is (rebuttably) 
presumed service connected.  38 U.S.C.A. § 1112(a) (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).

There is no medical evidence of 10 percent disability from 
cervical spine pathology during the year following separation 
from service.  The medical records from that year are silent 
about the veteran's neck.  Even his October 1968 claim for 
compensation made no mention of his neck or cervical spine.  
Therefore, the medical record does not show the facts 
necessary to establish service connection by operation of 
this presumption.  38 C.F.R. § 3.307(b) (2002).

Lay evidence may prove 10 percent disability within the 
presumptive period, if it describes the material and relevant 
facts as to the veteran's disability observed within such 
period, not merely conclusions based on opinion.  Id.  Even 
if the appellant's testimony at various times of the onset of 
neck pain in service is deemed credible for the purpose of 
applying the presumption, there is no evidence the veteran 
was 10 percent disabled within a year of service.  He has 
reported only pain and never said anything during the 
presumptive year, or ever since, from which an extent of 
disability during the year following service could be 
inferred.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
dismissed in pertinent part and vacated on other grounds sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
Aug. 2001).

Additionally, although 10 percent disability can be shown by 
lay evidence, 38 C.F.R. § 3.307(b) (2002), regulation 
precludes presuming that a chronic disease shown to be more 
than 10 percent disabling more than a year after service must 
have been at least 10 percent disabling during the year after 
service, and in turn basing a presumption of service 
connection on that presumption.  See 38 C.F.R. § 3.307(c) 
(2002).

The veteran may establish service connection for a chronic 
disease not diagnosed as such in service with evidence of 
chronicity and continuity of symptomatology of a condition 
noted in service or during a presumptive period.  38 C.F.R. 
§ 3.303(b) (2002).  The record is devoid of evidence that any 
neck condition was noted in service.  As the veteran has 
pointedly testified, there was not even an x-ray taken of his 
neck in service, even when x-ray was taken of his skull.  The 
veteran lacks the medical expertise to proffer as medical 
evidence his testimony that x-ray examination in service 
would have revealed disease of the cervical spine.  Espiritu, 
2 Vet. App. 492.

The veteran has never testified that he complained of neck 
pain while he was in service.  He has testified repeatedly 
that he had complained of and was treated for headaches, 
apparently to imply that the headaches were evidence of neck 
injury.  The headaches alone are not evidence of a neck 
injury.  Neither he, Espiritu, 2 Vet. App. 492, nor the 
Board, Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board 
may not rely upon its own medical opinion in deciding 
appeals), overruled on other grounds, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), may infer medical evidence of cervical 
spine pathology, or even injury, from the contemporaneous 
evidence.  Simply, the evidence of record does not show that 
either cervical spine pathology or a neck injury was noted in 
service or during the presumptive period thereafter.  Without 
a condition noted in service, there is no predicate for 
service connection by showing chronicity and continuity of 
symptomatology with a condition noted in service or during a 
presumptive period.  38 C.F.R. § 3.303(b) (2002).

All the foregoing notwithstanding, "VA may grant service 
connection for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service."  
38 C.F.R. § 3.303(d) (2002).

The appellant's claim for service connection for his cervical 
spine pathology is based on the premise that his current 
cervical spine pathology is the result of an injury and that 
he incurred the injury in service.  As he testified in March 
1996, he could think of no time or place he might have 
sustained a neck injury other than while loading equipment in 
Vietnam, in a car crash, or from an assault and battery.

Whether the current cervical spine pathology results from 
injury is a medical question.  Evidence purporting to answer 
a medical question must come from a source of medical 
expertise.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  A 
lay person, lacking medical expertise, may not proffer his or 
her lay opinion as medical evidence to resolve a medical 
question.  Id.

The veteran, as a lay person reporting his own experience, is 
competent to report whether he had an acute injury his neck, 
i.e., that something happened and then his neck hurt, but he 
has not in fact reported any specific injury or injuries.  He 
has in fact not reported any specific injury of the neck.  An 
integrated reading of his several statements and two hearing 
testimonies show, rather, that he assumes that his cervical 
spine pathology is the result of injury, and then he 
hypothesizes when and how such injury or injuries must have 
occurred.  Toward this end, he has amended over time certain 
aspects of his account of past events, e.g., the March 1996 
hearing testimony, the only one of many accounts of the May 
1968 assault in which he reported being kicked in the neck.  
In May 2000, he for the first time reported he fell from a 
roof at Fort Meade, but he obfuscated the results, reporting, 
"I injured myself," but not what part he injured.  The 
whole tenor of his testimony at that hearing and in his other 
reports clearly shows the hypothetical nature of his 
assertion of cervical spine injury in service.  His testimony 
clearly shows conjecture about when or if he sustained an 
injury of the cervical spine in service.

The veteran is not a credible historian or reporter of 
events.  In May 1968, as shortly as three month after his 
February 1968 automobile accident, he told medical personnel 
that he had gone through a windshield two months previously.  
The contemporaneous record unmistakably noted his report at 
that time of bumping his head on the windshield, and 
contemporaneous examination showed no contusion or other sign 
of injury consistent with going through a windshield.  The 
Board finds it beyond credibility that a person who went 
through a windshield did not sustain even a scrape.  
Similarly, when treated following the alleged assault in May 
1968, he reported not losing consciousness during or from the 
assault.  He later reported being taken to the hospital 
unconscious from the assault.  He told the December 1968 VA 
examiner that he had a 20-hour loss of consciousness.  He 
once testified that the assault took place in Trenton or 
Yardville, New Jersey, but the contemporaneous service record 
showed the event as occurring on base, in his company parking 
lot at Fort Dix.  He later testified that he was with another 
MP, yet there is no mention of another MP in his 
contemporaneous account.  It is not credible that the veteran 
would omit the presence of a fellow MP witness from his 
contemporaneous account of event.  Therefore, in evaluating 
whether the contemporaneous record or the testimony of 
decades later is to be credited, the Board credits the 
contemporaneous record.

Finally, the medical question whether the veteran sustained 
an injury in service that has resulted in his current 
cervical spine pathology is addressed by Dr. Pearl's March 
1998 and December 1999 opinions and Dr. Benjamin's February 
2003 opinion.  Their opinions weigh towards opposite 
conclusions in the veteran's claim.

Dr. Pearl misstated the time of first diagnosis of cervical 
spine pathology.  That error is immaterial as regards his 
conclusion.  After review of the veteran's records and 
current examination, Dr. Pearl concluded that the delay after 
service was too great to permit a sound medical opinion that 
there was injury in service or, if there was injury, that 
current pathology was the result.  The hiatus in the record 
is significant evidence against the claim.  Dr. Pearl's 
repeated statement that he could not opine that the veteran's 
cervical spine pathology resulted from injuries in service is 
strong evidence that relating his current cervical spine 
condition to service would be speculation.  Dr. Pearl's 
opinion that the cause and effect relationship cannot be 
established is probative evidence against the veteran's 
claim.

Dr. Benjamin also reviewed the veteran's records in detail.  
Consequently, he was informed of the contemporaneous reports 
and presumably not biased by the veteran's exaggerated 
reports or modified history.  Dr. Benjamin opined that there 
is a direct relationship between the veteran's injuries and 
his current cervical spine pathology.  He presented a medical 
rational why other explanations reasonably can be ruled out.  
He did not, however, address the pre-service history of 
crepitus of the neck regarding whether it was clear and 
unmistakable evidence of a pre-existing disease process.  
Notwithstanding this omission, the opinion tends to support 
the conclusion that all of the evidence, including that 
pertaining to service, shows onset of cervical spine disease 
with the injury in service notwithstanding initial diagnosis 
years after service.  See 38 C.F.R. § 3.303(d) (2002). 

In sum, the evidence against the veteran's claim is the 
absence of a documented cervical injury in service, the 
hiatus between service and initial diagnosis, and Dr. Pearl's 
opinion that these factors make a sound medical conclusion of 
a relationship between injury in service and current cervical 
pathology untenable.  The evidence for the veteran's claim is 
the opinion of Dr. Benjamin that the veteran's cervical 
pathology is consistent with the type of injury to be 
expected from the events documented in the record and the 
improbability of other causes for the reasons he described.

The evidence for and against the veteran's claim is 
approximately in equipoise.  In such circumstances, the 
veteran gets the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The veteran is therefore entitled to service connection for 
his current cervical spine pathology.


ORDER

Service connection for cervical spine pathology is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

